DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 12-15, filed 06 April 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejection of claim 1-9, 11-21, and 23-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11-21, and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, 25, and 30 each require at least a method of coding video data, the method comprising: determining a first coding mode for coding a first block of video data of a first plurality of blocks of video data in a first processing area; comparing a characteristic of the first processing area to a threshold; based on the comparison of the characteristic of the first processing area to the threshold, determining whether to enable or disable use of a second coding mode on a remainder of the first plurality of blocks of video data, the remainder of the first plurality of blocks including each block of the first plurality of blocks other than the first block; coding the first block of video data 
The prior arts on record teach the following: a method of coding video data, the method comprising: determining a first coding mode for coding a first block of video data 
However, none of the prior arts disclose based on the determination to disable the use of the second coding mode on a remainder of the first plurality of blocks, processing a first syntax element indicative of a coding mode for at least one block of the remainder of the first plurality of blocks, the first syntax element having a first number of bits; coding at least one block of the remainder of the first plurality of blocks of video data based on the comparison of the characteristic of the first processing area to the threshold; determining the first coding mode for coding a second block of video data of a second plurality of blocks of video data in a second processing area; comparing a characteristic of the second processing area to the threshold; based on the comparison of the characteristic of the second processing area to the threshold, determining to enable use of the second coding mode on a remainder of the second plurality of blocks of video data, the remainder of the second plurality of blocks including each block of the second plurality of blocks other than the second block; coding the second block of video data based on the first coding mode; and based on the determination to enable the use of the second coding mode on a remainder of the second plurality of blocks, processing a second syntax element indicative of a coding 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426